DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  “a nonvolatile a nonvolatile”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9-11, 13-15, 17-19, 22, 23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2018/0239697).
In regards to claims 1 and 14, Huang teaches a data storage device comprising:
a nonvolatile semiconductor storage device (SSD 106, figure 1) partitioned into a plurality of namespace allocation units (NSAUs), each associated with a namespace identifier (NSID) and addressable by a logical block address (LBA) (“To facilitate multiple namespaces, the physical storage space in the drive is divided into multiple storage base units wherein one or more base units can be assigned or allocated to a namespace.”, paragraph 0033), wherein the NSID in combination with the LBA corresponds to a logical cluster address (LCA) (paragraph 0047); and
a controller comprising a first look up table (LUT) and a single second LUT, 
the first LUT comprising entries of the plurality of NSIDs associated with a plurality of indices into the second LUT (“NS translation table 316, in one embodiment, includes multiple entries 310-314 wherein each entry stores an LBA offset which, in one example, is used to create a translated LBA based on incoming input with NSID.LBA 304. NSID.LBA 304, for example, is a portion of input indicating identity of namespace and address of input. In one embodiment, NS translation table 316 is a hardware table containing up to 128 rows or entries for storing up to 128 namespaces.”, paragraph 0041), wherein each NSID is associated with an index into the second LUT (“Upon arrival of incoming input containing data and NSID.LBA 304, a corresponding TR_LBA containing an offset is generated.”, paragraph 0042), and
the single second LUT comprising entries of the plurality of NSIDs associated with a plurality of pointers to the LCAs of the NSAUs, each pointer corresponding to an LCA start address of each of the NSAUs (“Mapping table or mapping memory 326, in one embodiment, includes multiple entries wherein each entry is divided into two main columns 318 and 328. Mapping table 326, in one example, may include pointers to 1024 global_ LBA (‘GL’) base units 320-324 wherein GL base units 320-324 have similar or the same size.”, paragraph 0043; “After generating a global index based on a portion of bits from TR_ LBA such as 10 most significant bits of translated LBA, mapping table 326 is searched or looked up. Upon replacing the portion of bits such as the 10 most significant bits of translated LBA with 10 bits from mapping table 326, a Global LBA is identified.”, paragraph 0047), 
wherein, for each NSAU, the controller is configured to:
access the first LUT with an NSID to determine an index into the second LUT from the plurality of indices in the first LUT (“NS translation table 316, in one embodiment, includes multiple entries 310-314 wherein each entry stores an LBA offset which, in one example, is used to create a translated LBA based on incoming input with NSID.LBA 304.”, paragraph 0041), access the second LUT with the index and an offset based on the LBA to determine a pointer to a start address of an NSAU from the plurality of pointers in the second LUT (“While NS translation table 316 stores offsets for TR_LBAs in response to the incoming packets or input 304, mapping table 326 contains information to locate GL Base unit in FTL based on the high order bits of TR_LBAs.”, paragraph 0046), and
determine an LCA that corresponds to the LBA of the NSAU (“Global LBA is derived by combining GL Base Unit from mapping table 326 with the low order bits of TR_LBA.”, paragraph 0046).
In regards to claims 2 and 15, Huang further teaches that a size of the single second LUT is as defined by a number of pointers to the NSAUs that are associated with an NSID which the single second LUT holds (See figure 3A).
In regards to claims 4 and 17, Huang further teaches that the controller is configured to partition the nonvolatile semiconductor storage device into the plurality of NSAUs (“To facilitate multiple namespaces, the physical storage space in the drive is divided into multiple storage base units wherein one or more base units can be assigned or allocated to a namespace.”, paragraph 0033), wherein each NSAU has an NSAU bit length (“Another benefit for having a unified capacity for GL base units 320-324 is that it is easier to recycle storage space after an NS is deleted or terminated.”, paragraph 0048), and is addressable by a cluster start address (“While NS translation table 316 stores offsets for TR_LBAs in response to the incoming packets or input 304, mapping table 326 contains information to locate GL Base unit in FTL based on the high order bits of TR_LBAs.”, paragraph 0046).
In regards to claims 5 and 18, Huang further teaches the LBA comprises a first portion and a second portion, the first portion having a bit length corresponding to the NSAU bit length and a first value, and the second portion having a second value corresponding to an LCA offset (“Global LBA is derived by combining GL Base Unit from mapping table 326 with the low order bits of TR_LBA.”, paragraph 0046).
In regards to claims 6 and 19, Huang further teaches that the controller is further configured to:
determine the index into the single second LUT by incrementing the index by the first value of the first portion (“LBA_OS[NS(1)] (LBA offset of namespace one) plus LBA[NS(1) size] 310, for instance, represent a translated LBA, or TR_LBA.”, paragraph 0043).
In regards to claims 9 and 22, Huang further teaches that the controller is configured to:
determine a physical address within the nonvolatile semiconductor storage device based on a full cluster address to physical address mapping table (“FTL table 302, in one aspect, is used to provide PPA(s) in view of Global LBAs.”, paragraph 0044).
In regards to claim 10, Huang further teaches that the first LUT comprises a plurality of indices which are indexed by NSIDs (“NS translation table 316, in one embodiment, includes multiple entries 310-314 wherein each entry stores an LBA offset which, in one example, is used to create a translated LBA based on incoming input with NSID.LBA 304.”, paragraph 0041; “If NS translation table 316 contains 128 entries, MNS is able to handle up to 128 different namespaces which indicate that MNS can have up to 128 VSSDs.”, paragraph 0042).
In regards to claim 11, Huang further teaches that the controller is further configured to:
define a plurality of units of storage addressed by the first portion of the LBA (“Since the new NS_1 requires two (2) GL_LBA base units to carry out the memory storage requirement,”, paragraph 0072), 
allocate a subset of the plurality of units of storage to a namespace associated with the NSID corresponding to the LBA (“two GL_LBA entries 882-884 containing GL_LBA[x] and GL_LBA[y] in Global_LBA table 856 are assigned or allocated to the new NS_1 as indicated by arrows.”, paragraph 0072), and
add a set of entries to the single second LUT containing the NSID and the start address for each of the subset of the plurality of units of storage (“GL_LBA[x] and GL_LBA[y] are used to address or point to PPA range [x1] and PPA range [y0] in FTL entries 886-888 of FTL table 858 for identifying physical locations in NVM 306”, paragraph 0072).
In regards to claims 13 and 25, Huang further teaches that the controller is further configured to: 
decrease the size of the namespace associated with an NSID by deleting the last entry in the single second LUT containing the NSID and the pointer associated with the NSID (“FIG. 8B is a logic diagram 802 illustrating a continuation of diagram 800 shown in FIG. 8A upon receipt of a command 860 for deleting, ending, or terminating namespace one (1) or NS(1) in accordance with one embodiment of the present invention. The MNS controller, in one embodiment, removes NS_1 from entry 862 of NS translation table 854. Upon deleting NS_1, the original GL_LBA[2] at entry 864 of GL_ LBA table or mapping table 856 is subsequently deleted.”, paragraph 0070).
In regards to claim 23, Huang further teaches defining a plurality of units of storage addressed by a first portion of the LBA (“Since the new NS_1 requires two (2) GL_LBA base units to carry out the memory storage requirement,”, paragraph 0072), wherein each LBA comprises the first portion and a second portion, and wherein the base index is formed using the first portion of the LBA, and the cluster address is formed using the second portion of the LBA (“Global LBA is derived by combining GL Base Unit from mapping table 326 with the low order bits of TR_LBA.”, paragraph 0046);
allocating a subset of the plurality of units of storage to a namespace associated with the NSID corresponding to the LBA (“two GL_LBA entries 882-884 containing GL_LBA[x] and GL_LBA[y] in Global_LBA table 856 are assigned or allocated to the new NS_1 as indicated by arrows.”, paragraph 0072); and
adding a set of entries to the single second LUT containing the NSID and the first portion of the cluster address for each of the subset of the plurality of units of storage (“GL_LBA[x] and GL_LBA[y] are used to address or point to PPA range [x1] and PPA range [y0] in FTL entries 886-888 of FTL table 858 for identifying physical locations in NVM 306”, paragraph 0072).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 12, 16, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0239697) in view of Asnaashari et al. (US 8,954,658).
In regards to claims 3 and 16, Huang further teaches that the controller is further configure to:
re-order the plurality of entries in the single second LUT after such increase (“For example, GL_LBA[3] in GL_LBA table 856 is shifted down to occupy the original LB_LBA[2] space as indicated by shifting arrow 870.”, paragraph 0071).
Huang fails to teach that the controller is further configure to: 
increase a size of a namespace associated with an NSID of the plurality of NSIDs by addition of one or more entries to the plurality of entries in the single second LUT.
Asnaashari teaches that the controller is further configure to: 
increase a size of a namespace associated with an NSID of the plurality of NSIDs by addition of one or more entries to the plurality of entries in the single second LUT (“If the LUN is to be made larger, the process goes from 1104 to the step 1112 wherein the number of LUN LBA-groups that are being added is identified.”, Col. 14, lines 3-5)
because users require more storage space than initially assigned (Col. 1, lines 45-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang with Asnaashari such that the controller is further configure to: 
increase a size of a namespace associated with an NSID of the plurality of NSIDs by addition of one or more entries to the plurality of entries in the single second LUT
because users require more storage space than initially assigned (id.).
In regards to claims 8 and 21, Huang further teaches that the controller is further configured to:
allocate additional NSAUs to that NSID (“Upon identifying large LBA size for NS(1), MNS allocates two GL base units 1-2 350-352 to LBA_OS[NS(1)] as indicated by numerals 330-332.”, paragraph 0049); and
re-order the entries in the single second LUT such that the new entry is contiguous with the set of entries containing the same NSID (“For example, GL_LBA[3] in GL_LBA table 856 is shifted down to occupy the original LB_LBA[2] space as indicated by shifting arrow 870.”, paragraph 0071).
Huang fails to teach that the controller is further configured to increase the size of the namespace associated with an NSID of the plurality of NSIDs by:
adding, for each of the additional NSAUs, a new entry to the end of the single second LUT, the new entry containing the NSID and a logical pointer to the start address of the additional unit of storage. 
Asnaashari teaches that the controller is further configured to increase the size of the namespace associated with an NSID of the plurality of NSIDs (“If the LUN is to be made larger, the process goes from 1104 to the step 1112 wherein the number of LUN LBA-groups that are being added is identified.”, Col. 14, lines 3-5) by:
adding, for each of the additional NSAUs, a new entry to the end of the single second LUT, the new entry containing the NSID and a logical pointer to the start address of the additional unit of storage (“Next, at step 1116, the mapping table is updated with the entrees thereof of the LUN by adding the new LBA-groups of the storage pool 26 identified (or indexed) by the new LBA-groups of the LUN to the mapping table.”, Col. 14, lines 7-11)
because users require more storage space than initially assigned (Col. 1, lines 45-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang with Asnaashari such that the controller is further configured to increase the size of the namespace associated with an NSID of the plurality of NSIDs by:
adding, for each of the additional NSAUs, a new entry to the end of the single second LUT, the new entry containing the NSID and a logical pointer to the start address of the additional unit of storage
because users require more storage space than initially assigned (id.).
In regards to claim 12, Huang further teaches that the controller is further configured to:
re-order the entries in the single second LUT to ensure the new entry is contiguous with the set of entries containing the same NSID (“For example, GL_LBA[3] in GL_LBA table 856 is shifted down to occupy the original LB_LBA[2] space as indicated by shifting arrow 870.”, paragraph 0071).
Huang fails to teach that the controller is further configured to: 
increase the size of the namespace associated with the NSID by allocating additional units of storage from the plurality of units of storage; and 
add, for each of the additional units of storage, a new entry to the end of the single second LUT, the new entry containing the NSID and the start address of the additional unit of storage.
Asnaashari teaches that the controller is further configured to: 
increase the size of the namespace associated with the NSID (“If the LUN is to be made larger, the process goes from 1104 to the step 1112 wherein the number of LUN LBA-groups that are being added is identified.”, Col. 14, lines 3-5) by allocating additional units of storage from the plurality of units of storage (“Next, at step 1114, the free or available LBA-groups of the storage pool is identified and assigned to the LUN LBA-groups being added.”, Col. 14, lines 5-7); and 
add, for each of the additional units of storage, a new entry to the end of the single second LUT, the new entry containing the NSID and the start address of the additional unit of storage (“Next, at step 1116, the mapping table is updated with the entrees thereof of the LUN by adding the new LBA-groups of the storage pool 26 identified (or indexed) by the new LBA-groups of the LUN to the mapping table.”, Col. 14, lines 7-11)
because users require more storage space than initially assigned (Col. 1, lines 45-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang with Asnaashari such that the controller is further configured to: 
increase the size of the namespace associated with the NSID by allocating additional units of storage from the plurality of units of storage; and 
add, for each of the additional units of storage, a new entry to the end of the single second LUT, the new entry containing the NSID and the start address of the additional unit of storage
because users require more storage space than initially assigned (id.).
In regards to claim 24, Huang further teaches re-ordering the entries in the single second LUT to ensure the new entry is contiguous with the set of entries containing the same NSID (“For example, GL_LBA[3] in GL_LBA table 856 is shifted down to occupy the original LB_LBA[2] space as indicated by shifting arrow 870.”, paragraph 0071).
Huang fails to teach when the controller is further configured to increase the size of the namespace associated with the NSID by allocating additional units of storage from the plurality of units of storage:
adding, for each of the additional units of storage, a new entry to the end of the single second LUT, the new entry containing the NSID and the first portion of the cluster address of the additional unit of storage.
Asnaashari teaches when the controller is further configured to increase the size of the namespace associated with the NSID (“If the LUN is to be made larger, the process goes from 1104 to the step 1112 wherein the number of LUN LBA-groups that are being added is identified.”, Col. 14, lines 3-5) by allocating additional units of storage from the plurality of units of storage (“Next, at step 1114, the free or available LBA-groups of the storage pool is identified and assigned to the LUN LBA-groups being added.”, Col. 14, lines 5-7):
adding, for each of the additional units of storage, a new entry to the end of the single second LUT, the new entry containing the NSID and the first portion of the cluster address of the additional unit of storage (“Next, at step 1116, the mapping table is updated with the entrees thereof of the LUN by adding the new LBA-groups of the storage pool 26 identified (or indexed) by the new LBA-groups of the LUN to the mapping table.”, Col. 14, lines 7-11)
because users require more storage space than initially assigned (Col. 1, lines 45-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang with Asnaashari to include when the controller is further configured to increase the size of the namespace associated with the NSID by allocating additional units of storage from the plurality of units of storage:
adding, for each of the additional units of storage, a new entry to the end of the single second LUT, the new entry containing the NSID and the first portion of the cluster address of the additional unit of storage
because users require more storage space than initially assigned (id.).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0239697) in view of Chow et al. (US 2008/0147964).
In regards to claims 7 and 20, Huang teaches claims 7 and 20.  Huang fails to teach that the controller is further configured to increment the LCA by the LCA offset.  Chow teaches that the controller is further configured to increment the LCA by the LCA offset (“The LBAblk 520-526 are added to the respective base address value stored in LUN base address registers 530.”, paragraph 0076) which “provides a unique value for address translation” (paragraph 0076).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang with Chow such that the controller is further configured to increment the LCA by the LCA offset which “provides a unique value for address translation” (id.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 1, 1, 1-4, 7-9, 5, 6, 10, 11, 11, 11, and 11-19 of U.S. Patent No. 10,866,732. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the present application are present in the claims of the patent.

Conclusion
This is a continuation of applicant's earlier Application No. 15/455,467.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        5 May 2022